—Per Curiam.
Petitioner, the Committee on Professional Standards, moves for an order pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19) imposing reciprocal discipline upon respondent, a New Jersey attorney admitted to practice by this Court in 1984.
Respondent has replied to the motion by verified statement received beyond the filing deadline (see, 22 NYCRR 806.19 [b]) and which, in any event, does not meritoriously set forth any of the defenses enumerated in section 806.19 (c).
*1012Respondent was disbarred upon consent by the Supreme Court of New Jersey by order dated March 6, 1997 after he pleaded guilty in the Superior Court of that State to attempted theft by deception, a third degree felony offense under New Jersey statutes.
In view of respondent’s disbarment in the State of New Jersey, and his plea of guilty to a felony charge, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in New Jersey, i.e., disbarment (see, e.g., Matter of Jones, 221 AD2d 767; Matter of Taub, 217 AD2d 742; Matter of Youmans, 175 AD2d 399).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion for imposition of reciprocal discipline is granted; and it is further ordered that respondent is disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred attorneys.